DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted April 14, 2022, has been reviewed by the examiner and entered of record in the file. Claim 1 is amended. Claims 1-10 are present in the application.
2.	Groups II and III (claims 6-10) remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.  The non-elected species of GnRH agonists and GnRH antagonists other than leuprolide remain withdrawn from consideration as directed to non-elected species, i.e. claim 3 remains withdrawn as drawn to a non-elected species.
3.	Claims 1, 2, 4 and 5 are under examination and are the subject of this Office Action.
	
Previous Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1, 2, 4 and 5 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Bennink et al, U.S. 9,561,238 B2, patented February 7, 2017, in view of Spitz et al, Research and Reports in Urology 2016.
	Amended claim 1 is directed to a method of treating prostate cancer in a patient undergoing androgen deprivation therapy (ADT), comprising administering a GnRH agonist or a GnRH antagonist (more specifically a GnRH agonist (claim 2), specifically leuprolide acetate), and orally co-administering estetrol in a daily dose of 20 mg to 80 mg for at least 4 weeks, wherein the co-administration causes a further decrease of total and free testosterone levels compared to the administration of the GnRH agonist or the GnRH antagonist alone.  Claim 4 is drawn to the method of claim 1, and limits wherein the estetrol is administered in a daily dose of no more than 60 mg.  Claim 5 is drawn to the method of claim 1, and limits wherein the estetrol is co-administered once daily for at least 12 weeks.
	Bennink et al. teach a method for the treatment of prostate cancer comprising the oral administration of an estrogenic component (column 1, lines 18-22), preferably estetrol (column 3, lines 20-24), and suggest the co-administration of a Gonadotropin hormone releasing hormone (GnRH) composition (column 9, lines 49-51).  Regarding the co-administration of the GnRH composition, nonpreferred and alternative embodiments constitute prior art (MPEP 2123, II). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
	Bennink et al. discuss dosage, “particularly when used in humans, the estrogenic component is usually administered in an average dosage of at least 0.05 mg per day, preferably of at least 0.1 mg per day. The maximum dosage is normally kept below 40 mg per day” (column 7, last paragraph), which overlaps the range of 20 mg to 80 mg required by instant claim 1 (and embraces the dosage of no more than 60 mg required by instant claim 4). Bennink et al. additionally teach administration is continued for a prolonged period of time, preferably the uninterrupted administration is continued for at least 30 days, more preferably for at least 90 days,” (column 6, lines 61-67), which embraces the limitation of administration for at least 4 weeks (required by instant claim 1) and at least 12 weeks (required by instant claim 5). 
	Dutman et al. teach that the administration of estetrol (E4) at a dose of 20 mg or 40 mg for 28 days (i.e., 4 weeks) in healthy men resulted in a dose-dependent decrease in total and free testosterone levels, and suggest that “E4 may be suitable for the treatment of prostate cancer… as estrogen add-back during Androgen Deprivation Therapy (ADT)” (see fourth paragraph).
	As such, Bennink et al. in view of Dutman et al. teach the treatment of prostate cancer in a patient in need thereof comprising co-administering a GnRH composition and add-back estetrol therapy at a dosage of 20 mg or 40 mg, but are silent as to the administration of the GnRH agonist leuprolide.
	Yet, Spitz et al. teach that androgen deprivation therapy (ADT) with GnRH agonists is the most common and well-established treatment for prostate cancer (page 160, left column, 1-6), wherein Leuprolide acetate is the most widely employed GnRH agonist (page 160, left column, second full paragraph).
	Thus one of ordinary skill in the art would have been guided by the prior art to administer the GnRH agonist leuprolide acetate and co-administer estetrol at a dosage of 20 mg or 40 mg for at least 4 weeks, for the treatment of prostate cancer in a patient in need thereof. One skilled in the art would reasonably expect that the combined administration would result in decrease in total and free testosterone levels, as guided by Dutman et al.
	The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law, please see In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings).  Furthermore, MPEP 2144 teaches that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.   
	In the instant case, two known compounds which individually demonstrate activity against prostate tumors could be combined in order to achieve an additive effect in the treatment of prostate cancer, with the expected result of an improved method of treating prostate cancer in a patient in need thereof. 
Please refer to MPEP 2144.06 “I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE” wherein Kerkhoven is specifically referenced:
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti,  25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

	As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
	Both of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
	As such, claims 1, 2, 4 and 5 are prima facie obvious.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Response to Arguments
5.	Applicant traverses the obviousness rejection of claims 1, 2, 4 and 5 over Bennink et al in view of Spitz et al, and argues the following points:
	(1)	Applicant argues that the new amendment to claim 1 limits the patient population to patients "undergoing androgen deprivation therapy (ADT)," which limitation is not taught by Bennink nor the referenced patents.  
	Applicant’s arguments with respect to the amendment to claim 1 (i.e., to limit the patient population to patients undergoing androgen deprivation therapy), have been considered but are not persuasive in view of the newly applied reference. 
	Dutman et al. teaches that estetrol may be a suitable add-back therapy during the treatment of prostate cancer with Androgen Deprivation Therapy (ADT) (see fourth paragraph). As such, Dutman et al. embraces the patient population of patients undergoing androgen deprivation therapy.

	(2)	Applicant argues that neither Bennink nor Spitz suggests that the co-administration a GnRH agonist or a GnRH antagonist with estetrol further decreases total and free testosterone levels, compared to the administration of the GnRH agonist or the GnRH antagonist alone, a fact now recited in the claims. Applicant alleges that the co-administration of estetrol at a very high oral dose of 20-80 per day unexpectedly improves the treatment of prostate cancer using ADT, (i.e., said 44878-1001-8841.1Atty. Docket No. 069818-0355co-administration enhances the testosterone lowering effect of ADT, mitigates hypoestrogenic symptoms caused by ADT, and decreases the risk of arterial cardiovascular disease). 
	Applicant’s arguments with respect to the amendment to claim 1, (i.e., to recite the intended outcome of the combined administration of a further decrease of total and free testosterone levels compared to the administration of the GnRH agonist or antagonist alone), have been considered but are not persuasive in view of the newly applied reference. 
	Dutman et al. specifically teaches that the administration of estetrol (E4) at a dose of 20 mg or 40 mg resulted in a dose-dependent decrease in total and free testosterone levels.  As such, one skilled in the art would expect an additive effect in the suppression of total and free testosterone levels in a patient in need thereof, following the administration of a GnRH agonist or antagonist.

	(3)	Applicant argues that the Examiner references Bennink’s teaching of the maximum dosage of estrogenic component, (i.e., below 40 mg per day, Bennink, col. 7, last para), however, Bennink distinguishes between oral and parenteral administration and suggests that the average dosage of oral administration should be "between 0.01 and 20 mg per day, preferably of between 0.05 and 10 mg per day." Bennink, col. 8, 11. 8-11. 
	Applicant contends that an oral daily dose of 20 mg to 80 mg estetrol could not have been "obvious" in view of the teaching of Bennick. 
	Applicant’s arguments with respect to the daily dose of 20 mg to 80 mg estetrol, have been considered but are not persuasive in view of the newly applied reference. Dutman et al. teach that the administration of estetrol (E4) at a dose of 20 mg, 40 mg, or 60 mg, for 28 days, which is within the range of 20 mg to 80 mg for at least 4 weeks required by claim 1.
Conclusion
6.	Claims 1-10 are present in the application. Claims 3 and 6-10 are presently withdrawn as directed to non-elected inventions and species. Claims 1, 2, 4 and 5 are rejected. No claim is currently allowable.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/Examiner, Art Unit 1628             

/CRAIG D RICCI/Primary Examiner, Art Unit 1611